Citation Nr: 0738956	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  98-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for HIV related illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to April 
1986.  

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board issued a decision in May 2000, which denied the 
claim.  The veteran appealed to United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court")  In 
October 2000, the appellant's representative and the 
Secretary of VA filed a Joint Motion for Remand that was 
granted by the Court in an October 2000 Order, which vacated 
the Board's May 2000 decision and remanded the claim.  

In February 2001, following the October 2000 Order, the Board 
remanded the claim for additional development.  The Board 
issued another decision in January 2003 that again denied the 
claim.  Subsequently, the appellant and the Secretary filed a 
Joint Motion for Remand in September 2003 that was granted by 
the Court in a September 2003 Order, which vacated the 
Board's January 2003 decision and remanded the claim for 
readjudication consistent with the Motion.  Consistent with 
the September 2003 Court Order, the Board again remanded the 
case in February 2004 and in October 2006 for further 
development.  The veteran's claim has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  Service medical records document symptoms of cervical 
adenopathy and swollen lymph nodes.  No serological testing 
for HIV was found in the service medical records.  

2.  A September 1989 enlistment examination for entrance into 
the United States Army Reserve revealed the veteran tested 
positive for HIV.  

3.  June 1993 VA records of hospitalization included 
diagnosis of Acquired Immune Deficiency Syndrome (AIDS).  

4.  October 1995 VA records of hospitalization for treatment 
of AIDS noted a history of the veteran being HIV positive for 
8 to 10 years.  

5.  A VA physician in Infectious Diseases communicated in 
September 1999 that the veteran's complaints in service of 
sore throat and cervical adenopathy were consistent with an 
acute HIV infection, and explained that symptomatic 
manifestations of AIDS in the 1990s would be consistent with 
the veteran being infected in the mid 1980's.  


CONCLUSION OF LAW

HIV-related illness was incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he was infected with HIV during his 
period of active service.  He has consistently reported 
engaging in unprotected sex with prostitutes while stationed 
in Germany.  

The service medical records do not include any reports of 
testing for HIV in service.  However, in January 1985 the 
veteran was noted to have bilateral anterior lymphadenopathy 
without tenderness.  The examiner diagnosed upper respiratory 
infection-probably viral.  In May 1985 the veteran was 
treated for complaints of a sore throat, swollen tonsils, and 
vomiting.  The examiner noted tonsillar hypertrophy and 
anterior and posterior cervical adenopathy.  The assessment 
was rule out mononucleosis versus early strep throat versus 
viral pharyngitis.  The veteran was seen again the next day.  
The diagnosis was probable viral pharyngitis and resolving 
mild volume contraction.  The veteran was examined again one 
day later and the diagnosis was upper respiratory infection.  
In October 1985, the veteran was examined for complaints of a 
sore throat of two weeks duration.  He denied any other 
ailments.  The examiner noted enlargement of the lymph nodes 
on the medial aspect of the veteran's neck.  The diagnosis 
was sore throat.  In April 1986 the veteran stated that he 
did not desire a separation examination.  No examination was 
conducted.  

When the veteran attempted to enlist in the United States 
Army Reserves in September 1989 he was examined.  The 
September 1989 examination for enlistment revealed the 
veteran tested positive for HIV.  

A June 1993 VA hospital summary includes diagnosis and 
treatment for presumptive pneumocystis carinii pneumonia, 
acquired immunodeficiency syndrome (AIDS), and oral 
candidiasis.  At that time the veteran denied tuberculosis 
exposure, intravenous drug use, or homosexual activity.  He 
stated that he had actively engaged prostitutes while 
stationed in Germany.  

VA medical records dated from June 1994 to June 1999 include 
continuing treatment and diagnoses of HIV/AIDS.  January and 
April 1995 hospital summaries showed that the veteran 
reported to have been diagnosed with AIDS in June 1993.  In 
October 1995, he reported that he had been HIV positive for 
eight to ten years.  An October 1998 outpatient record shows 
that he reported being diagnosed as HIV positive in 1987.  

Private medical records, from the Family Practice Clinic in 
Osyka, Mississippi, show treatment of the veteran from 
January 1996 to May 1999 for various conditions including 
HIV.

On his November 1997 original claim, the veteran indicated 
that he was determined to be HIV positive in November 1992.  
He noted also, "Army = 1985= [Fort] Hood, Texas."  

On VA examination in December 1997, the veteran reported that 
he had been diagnosed as HIV positive in the 1980s, although 
he could not recall when in the 1980s. The diagnosis was 
HIV/AIDS.  

In September 1999 the RO requested that questions regarding 
the onset of the veteran's HIV be addressed by a VA 
physician.  In a September 1999 statement, a VA physician 
explained that he had reviewed the veteran's service records, 
claims folder and his medical chart.  He consulted with the 
VA physician for infectious diseases.  The VA physician in 
infectious diseases noted that in 1984 and 1985 the veteran 
had been treated several times for complaints of a sore 
throat and cervical adenopathy.  The infectious disease 
physician stated that "it was consistent with, but not 
necessarily diagnostic of, an acute HIV infection to manifest 
itself with recurrent sore throat and cervical adenopathy."  
He added that "[w]ithout serological studies it would be 
impossible, without pure speculation, to state whether this 
was or was not the early manifestation of the [veteran's] HIV 
illness."  He did state that the symptomatic manifestations 
of symptomatic HIV in the mid 1990's would also be consistent 
with the veteran being infected in the mid 1980's.  He 
explained that symptomatic HIV usually manifested 
approximately 10 years following infection.  The physician 
reiterated, however, that it was impossible to state with 
medical certainty that the veteran was infected with HIV 
during his time in service.  That opinion was endorsed by a 
VA physician in March 2006.  

The facts are not in dispute, the evidence demonstrates the 
veteran is HIV positive and had developed symptoms of AIDS by 
1993.  Documentation in the record indicates he was HIV 
positive in 1989, less than four years after his separation 
from the service.  Competent medical professions have stated 
his symptoms in service of sore throats and cervical 
adenopathy are consistent with an acute HIV infection.  They 
note however, that without serological studies it would be 
impossible to determine to a medical certainty that the 
veteran's HIV was present or absent in service.  In the 
absence of serological testing in service, the issue becomes 
whether the symptoms noted in service represent the onset of 
a chronic disorder, diagnosed subsequent to service 
separation as HIV/AIDS.  

The regulations do not require that a service connected 
disability be diagnosed in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In weighing the evidence the Board has relied on the Court's 
instructions and facts regarding HIV/AIDS, set out in the 
case of ZN v. Brown, 6 Vet. App. 183 (1994).  In developing 
the veteran's claim in ZN, evidence was submitted and 
obtained which explained how HIV is contracted, listed 
symptoms indicative of seroconversion, and defined the time 
frame from date of exposure to the HIV virus to the 
development of AIDS.  Those now generally accepted facts are 
applicable in this case.  In ZN the veteran submitted a March 
1992 letter from the U.S. Department of Health and Human 
Services which stated that the first enzyme immunoassay test 
for detection of AIDS was licensed by the Food and Drug 
Administration in 1985.  As was noted in ZN, diagnosis of HIV 
or AIDS during that period often relied on, not testing for 
HIV, but on a history of symptoms.  The services did not 
routinely perform HIV testing until after the veteran was 
separated from the service.  In addition, the mean time for 
many individuals with HIV infection between exposure and 
development of AIDS was 10 years.  

As there is no record of any serological testing for HIV in 
service, the Board has concluded there can be no absolutely 
positive or negative evidence demonstrating the onset of HIV 
in service.  Therefore, the issue is clearly whether the 
symptoms noted in service are indicative of the onset of HIV.  

In this instance, there are symptoms of cervical adenopathy 
and swollen lymph nodes in service, the veteran was treated 
again in the early 1990's by his private physician for 
symptoms, and then was admitted to a VA hospital in June 1993 
where it was determined he had developed full blown AIDS.  

The salient factors in this instance are 1) the time frame 
between possible exposure to the HIV virus, contracting HIV, 
and the development of AIDS; and 2) that symptoms noted in 
service are consistent with HIV seroconversion.  The VA 
records in 1993 clearly indicate the veteran had developed 
full blown AIDS by 1993 only 7 years after his separation 
from the service and only 11 years after he entered active 
service.  His exposure to unprotected sex with prostitutes in 
service occurred within the ten year period accepted as the 
time frame from exposure to development of AIDS symptoms.  As 
to number 2), in developing the facts in ZN a physician 
explained that lymph node swelling is consistent with new 
seroconversion ["change of a serologic test from negative to 
positive, indicating the development of antibodies in 
response to infection or immunization",  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1510 (27th ed. 1988)].  The VA 
physician in infectious diseases specifically found this 
veteran's symptoms consistent with an acute HIV infection.  

The VA physicians in their opinion framed their answer as 
whether it was medically certain that the veteran's symptoms 
in service were related to HIV.  That is inconsistent with 
the liberal construction of the evidence which VA is supposed 
to apply when considering veteran's claims.  The Court has 
instructed that it must only be " at least as likely as 
not" for the veteran to prevail with a claim for service 
connection.  While the absence of serological testing makes 
it impossible to definitively pin point whether the veteran 
was infected with HIV in service, it also means there is no 
evidence in service which explicitly demonstrates HIV was not 
contracted in service.  There is a distinction between 
speculation based on pure conjecture and an opinion based on 
clinical records.  In this case the contemporaneous clinical 
records demonstrate the veteran had symptoms which are 
consistent with acute HIV infection in service.  Those 
records while not including the best evidence of HIV 
infection which may only be conclusively shown by serology, 
are nevertheless, evidence of symptoms in service.  The 
regulations provide for just such fact situations where the 
symptoms in service are insufficient to provide a basis for 
diagnosis, but clearly are the first symptoms of a later 
diagnosed chronic disorder.  The VA physicians in drafting 
their opinion, in accurately defined the burden placed on 
veterans seeking to demonstrate service connection.  

The Board has concluded there is evidence of symptoms which 
by general agreement of all authorities are consistent with 
the onset of acute HIV.  There is a well established 
diagnosis of HIV/AIDS in the current VA records.  The time 
frame between the date of symptoms in service to the onset of 
AIDS is consistent with the accepted medical authorities as 
to the onset date of AIDS related to exposure to the HIV 
virus.  In the absence of any evidence which disputes those 
findings, the evidence supports the grant of service 
connection for HIV related illness.  See Savage v. Gober, 
10 Vet. App. 489 (1997); Sacks v. West, 11 Vet. App. 314 
(1998).  


ORDER

Service connection for HIV related illness is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


